Opinion issued November 1, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00309-CV
                           ———————————
                        LAURA CHILTON, Appellant
                                       V.
                     MICHAEL FERNANDEZ, Appellee



               On Appeal from the County Court at Law No. 3
                         Galveston County, Texas
                    Trial Court Cause No. 11-FD-0958


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2